                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                     Plaintiff,

       v.                                         Case No. 11-10204-01-JTM

KEANDRE JOHNSON,

                     Defendant.

                             MEMORANDUM AND ORDER

       This matter is before the court on defendant Johnson’s pro se request dated March

25, 2019 for a recommendation that he be placed in a community treatment center (Dkt.

69). While defendant’s letter was docketed as a motion to reduce sentence under the First

Step Act, the court interprets defendant’s letter as a request for the court to either modify

his sentence or issue an order directing the United States Bureau of Prisons (BOP) to place

him in a halfway house or community treatment center for the last twelve months of his

sentence. The court applauds defendant’s efforts while in BOP custody to take advantage

of the programs offered to prepare himself for life outside of custody and to improve his

relationship with his children, but, for the reasons set forth below, lacks the jurisdiction

to grant the relief defendant requests.

       On April 26, 2012, defendant was sentenced to 120 months in custody for felony

possession of a firearm. (Dkt. 51). At the time of sentencing, the court recommended that

the BOP place defendant in a facility as close to Wichita as feasible. (Id.). He is currently

residing at the Federal Medical Center, but requests placement for 12 months in a
community treatment center or halfway house under the Second Chance Act, 18 U.S.C.

§3624(c). (Dkt. 69).

       The Second Chance Act provides “[t]he Director of the Bureau of Prisons shall, to

the extent practicable, ensure that a prisoner serving a term of imprisonment spends a

portion of the final months of that term (not to exceed 12 months), under conditions that

will afford that prisoner a reasonable opportunity to adjust and prepare for the reentry

of that prisoner into the community. Such conditions may include a community

correctional facility.” 18 U.S.C. § 3624(c)(1). The Director’s duty to comply with 18 U.S.C.

§3624(c)(1) exists independently of any specific court recommendation or order. See 18

U.S.C. §3624(c)(6) (requiring the Director to issue regulations ensuring that inmates are

placed in community correctional facilities on an individual basis and in a manner

consistent with the Act).

       In fact, the court lacks the authority to issue any binding order upon the BOP with

respect to an inmate’s placement in a community corrections facility. See 18 U.S.C.

§3621(b) (“Any order, recommendation, or request by a sentencing court that convicted

a person to serve a term of imprisonment in a community corrections facility shall have

no binding effect on the authority of the Bureau under this section to determine or change

the place of imprisonment of that person.”). The Tenth Circuit recognizes that although

there is mandatory language within §3624(c), nothing in the statute “indicates any

intention to encroach upon the Bureau’s authority to decide where the prisoner may be

confined during the pre-release period.” Prows v. Federal Bureau of Prisons, 981 F.2d 466,

469 (10th Cir. 1992), cert. denied 510 U.S. 830, 114 S.Ct. 98 (1993) (citing United States v.

                                             2
Laughlin, 933 F.2d 786, 789 (9th Cir. 1991) (“Nothing in the language of section 3624(c)

mandates that all prisoners pass through a community treatment center en route to free

society.”)). The Tenth Circuit further emphasizes the “broad administrative discretion

traditionally recognized with respect to the placement of prisoners.” Id. at 470.

       “The BOP is the sole agency charged with discretion to place a convicted

defendant within a particular treatment program or a particular facility.” Levine v. Apker,

455 F.3d 71, 83 (2d Cir. 2006). The BOP is also better suited to that role, as its officials have

closer contact with individual inmates and greater knowledge concerning the availability

and attributes of various correctional facilities. Because the court lacks the authority to

order the BOP to place Johnson in a community correction facility, Johnson’s            pro    se

motion (Dkt. 69) is DENIED.

       IT IS SO ORDERED.

       Dated this 17th day of June, 2019.



                                            s/ J. Thomas Marten
                                            THE HONORABLE J. THOMAS MARTEN
                                            UNITED STATES DISTRICT COURT




                                               3
